Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to remarks filed 05/18/2022 in which claims 01-21 are pending ready for examination.


Allowable Subject Matter
Claims 1-21 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a method for characterizing an optical fiber link under test, the method comprising:
performing at least one OTDR acquisition toward the optical fiber link, wherein the OTDR acquisition comprises propagating in the optical fiber link under test, a pulsed test signal and detecting corresponding return light from the optical fiber link representing backscattered and reflected light as a function of distance in the optical fiber link; and
from the OTDR acquisition, deriving a value of an excess insertion loss associated with the optical fiber link under test, in excess of a nominal value of insertion loss associated with a hypothetical optical fiber link having a length corresponding to the total length of the optical fiber link under test.
As for claim 13, none of the prior arts alone or in combination discloses a method for characterizing an optical fiber link, the method comprising: performing at least one OTDR acquisition toward the optical fiber link, wherein the OTDR acquisition comprises propagating in the optical fiber link under test, a pulsed test signal and detecting corresponding return light from the optical fiber link representing backscattered and reflected light as a function of distance in the optical fiber link; and 
from the OTDR acquisition, deriving a rating value associated with the optical fiber link, related to a value of an excess insertion loss associated with the optical fiber link under test, in excess of a nominal value of insertion loss associated with a hypothetical optical fiber link having a length corresponding to the total length of the optical fiber link under test.
As for claim 15, none of the prior arts alone or in combination discloses an OTDR system for characterizing an optical fiber link, the OTDR system comprising: an OTDR acquisition device connectable toward an end of the optical fiber link for performing at least one OTDR acquisition toward the optical fiber link, wherein each OTDR acquisition is performed by propagating in the optical fiber link under test, a pulsed test signal and detecting corresponding return light from the optical fiber link representing backscattered and reflected light as a function of distance in the optical fiber link; and
a processing unit receiving the OTDR trace and configured to from the OTDR acquisition, derive a measured value of total length of said optical fiber link and a measured value of the insertion loss associated with the optical fiber link;
calculate a nominal value of insertion loss associated with said hypothetical optical fiber link having a length corresponding to the measured value of total length; and derive a value of an excess insertion loss associated with the optical fiber link under test, in excess of the nominal value.
As for claim 19, none of the prior arts alone or in combination discloses a method for characterizing an optical fiber link, the method comprising propagating a test signal test in the optical fiber link under test from one end thereof and detecting a power level of said test signal at the other end of the optical fiber link to derive therefrom a total insertion loss of the optical fiber link;
calculating a time of flight of said test signal between the one end and the other end and deriving therefrom a total length of the optical fiber link; 
deriving a value of an excess insertion loss associated with the optical fiber link under test, in excess of a nominal value of insertion loss associated with a hypothetical optical fiber link having a length corresponding to the measured total length of the optical fiber link under test.
The closest prior art, Gleason et al (US 2004/0156605 A1) discloses a method of repairing a slope-matched cable system that leaves the net chromatic dispersion of the system nominally unchanged comprises removing a portion of the slope-matched cable system that is faulted. Gleason does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1, 13, 15, and 19; such as, 
“deriving a value of an excess insertion loss associated with the optical fiber link under test, in excess of a nominal value of insertion loss associated with a hypothetical optical fiber link having a length corresponding to the total length of the optical fiber link under test.”
Therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured;
Claims 2-12, 14, 16-18, and 20-21 are allowed due to their dependency of claims 1, 13, 15, and 19 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s argument, see remarks, filed 05/18/2022, with respect to claims 01-21 they have been fully considered and are persuasive.  The 35 USC § 102/103 rejection of claims 01-21 have been withdrawn. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886